DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
On 10/07/2022, a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission 09/14/2022 response has been entered.
Summary of Response
3.	The 09/14/2022 response includes: (a) claims 1, 8, 15 and 22 are currently amended; (b) claims 2-7, 9-14, 16-21 and 23-27 are previously presented; and (c) the grounds for rejection set forth in the 07/14/2022 office action are traversed.  Claims 1-27 are currently pending and an office action follows:
Response to Arguments
4.	Applicant’s arguments filed 09/14/2022 with respect to the rejection of claims 1-27 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1-27 is made in view of new prior art reference U.S. Patent Pub. No. 2018/0299955 A1 to Chen et al. combined with the previously-cited prior art.  
Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0005443 A1 to Poulos et al. (“Poulos”) in view of U.S. Patent Pub. No. 2017/0263147 A1 to King et al. (“King”) in view of U.S. Patent Pub. No. 2018/0299955 A1 to Chen et al. (“Chen”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	As to claim 1, Poulos discloses a method (FIG. 1: 102, 104, 118, 120, 206; ¶¶0030-0033, 0038, 0043, 0045-0046, 0048, 0055) comprising:
	determining, by a computing device(102)(FIGs. 1-2: 206, 208; ¶¶0029-0030, 0041-0042, 0047-0048 – HMD {FIGs. 1-2: 102} converts signals of motion and/or rotation from input mechanism {FIGs. 1-2: 104} from a first 3D space into a second 3D space, e.g., motion and/or rotation of a viewable virtual element {FIG. 1: 112} that interacts with a virtual object {FIG. 1: 114}), a first enhanced viewing experience and a second enhanced viewing experience (FIG. 1: 102, 104, 118, 120, 206; ¶¶0023, 0030-0033, 0038, 0042-0043, 0045-0046, 0048, 0055 – a second enhance viewing experience includes requiring a user to move and/or rotate the input mechanism 104, which controls the displayed content, from a first position and/or orientation 118 to a second position and/or orientation 120, however the user made a partial/incomplete movement of her/his hand from 118-120 due to a physical {e.g., arthritis or laziness} and/or environmental restriction 116 {e.g., a table in the room}.  Thus, a first enhanced viewing experience is subsequently determined that does not require movement from 118 to 120, or which repositions virtual objects to be closer to a user’s range of motion and/or rotation), wherein the first enhanced viewing experience is associated with a first physical activity level and the second enhanced viewing experience is associated with a second physical activity level (FIGs. 1, 3: 118, 120; ¶¶0023, 0030-0033, 0038, 0042-0043, 0045-0046, 0048, 0055 – a second enhance viewing experience includes requiring a user to move and/or rotate the input mechanism 104, which controls the displayed content, from a first position and/or orientation 118 to a second position and/or orientation 120, however the user made a partial/incomplete movement of her/his hand from 118-120 due to a physical {e.g., arthritis or laziness} and/or environmental restriction 116 {e.g., a table in the room}.  Thus, a first enhanced viewing experience is subsequently determined that does not require movement from 118 to 120, or which repositions virtual objects to be closer to a user’s range of motion and/or rotation);
	determining a historical physical activity level of a user (FIGs. 1, 3: 116; ¶¶0023, 0031-0033, 0042-0043, 0050-0052 – a model of the a user’s range of motion and/or range of rotation in first 3D scene includes environmental restrictions {e.g., a table in a room or a couch} and physical restriction {e.g., arthritis or laziness}, which is tracked information over time, i.e., a user’s physical inability restricting movement may be based on a past number of times to perform an interaction and/or an amount of time to perform the interaction exceeds a threshold amount of time.);
	determining, based on one or more movements detected during a prior enhanced viewing experience (FIG. 4; ¶¶0036, especially – “previously required the user 106 to move the input mechanism 104”, 0045-0046), a boundary(couch or wall(s))(FIG. 4; ¶¶0036, 0042-0043, 0053) associated with a viewing area of the user (FIGs. 1, 4; ¶¶0030, 0036, 0045);
	selecting, based on the boundary(couch or wall(s)) the first viewing experience for output (FIG. 4; ¶¶0036-0038, 0042-0043, 0053 – the viewed content is based on the movement of the input mechanism which is made more sensitive so that a smaller movement {FIG. 1: 118 to 122 instead of 118 to 120} of the input mechanism 104 moves the displayed content a given distance, or which repositions virtual objects to be closer to a user’s range of motion and/or rotation), output of the first enhanced viewing experience (FIG. 1: 118, 120; ¶¶0036-0038 - a first enhanced viewing experience is subsequently determined that does not require movement from 118 to 120, or which repositions virtual objects to be closer to a user’s range of motion and/or rotation).
	Poulos does not disclose selecting, based on a determination that the boundary satisfies one or more spatial requirements associated with the first enhanced viewing experience and based on a determination that an association between the historical physical activity level and the first physical activity level satisfies a selection threshold, the first enhanced viewing experience for output; and causing, based on the selecting, output of the first enhanced viewing experience.
	King discloses selecting based on a determination that an association between the historical physical activity level and the first physical activity level satisfies a selection threshold, the first enhanced viewing experience for output (¶¶0027, 0046, 0061, 0074, 0084, 0087, 0102-0123; claims 8 and 18 – a model selects among potential videos to be displayed next {i.e., the first enhanced visual experience} the video that has the highest score, which is based on the association between activity level called from by the next video (i.e., a video/first enhanced visual experience that includes an arms workout that causes a lower heart rate and/or respiration rate) and the historical physical activity level (i.e., the video/second enhanced visual experience that included an arms workout causing a heart rate and/or respiration rate above a threshold); and causing, based on the selecting, output of the first enhanced viewing experience (¶0123).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Poulos with King to provide a method that prevents a user from having a stroke or heart attack while viewing the first enhanced viewing experience.
	Chen discloses selecting, based on a determination that the boundary satisfies one or more spatial requirements associated with the first enhanced viewing experience, the first enhanced viewing experience for output (¶¶0017, 0034, 0042, 0044 – if a user is too close to a boundary {e.g., a table, a wall or a chair}, then an image {e.g., a tank, a car or an enemy character} is displayed to cause the user to change her/his direction to avoid the boundary).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Poulos and King with Chen (i.e., modify the first enhanced viewing experience taught by Poulos and King so that it also display an image of a tank, a car or an enemy character as taught by Chen) to provide a method that discourages a user from making a motion that can lead to injury.

As to claim 2, Poulos, King and Chen teach the method of claim 1, as applied above.
King further discloses wherein the historical physical activity level of the user comprises a value associated with the prior enhanced viewing experience (¶¶0027, 0087, especially – “selection component 130 may select a video intensity based on comparison of the heart rate reading and a target heart rate in the user profile…a slower workout if the heart rate is higher than the target value”; claims 8 and 18).
The motivation to combine the additional teachings of King is the same as the reasoning set forth above for claim 1.

As to claim 3, Poulos, King and Chen teach the method of claim 1, as applied above.
King further discloses wherein the historical physical activity level of the user (¶¶0022, 0025, 0027-0028, 0087, especially – “selection component 130 may select a video intensity based on comparison of the heart rate reading and a target heart rate in the user profile…a slower workout if the heart rate is higher than the target value”) indicates at least one of: a level of movement made by the user (¶¶0022, 0025, 0027-0028, 0087, especially – “selection component 130 may select a video intensity based on comparison of the heart rate reading and a target heart rate in the user profile…a slower workout if the heart rate is higher than the target value”; claims 8 and 18); a level of mobility associated with the user (¶¶0022, 0025, 0027-0028, 0087, especially – “selection component 130 may select a video intensity based on comparison of the heart rate reading and a target heart rate in the user profile…a slower workout if the heart rate is higher than the target value”; claims 8 and 18); a location of the user; a preference for a degree of activity; or geographic restrictions of the user.
The motivation to combine the additional teachings of King is the same as the reasoning set forth above for claim 1.

	As to claim 4, Poulos, King and Chen teach the method of claim 1, as applied above.
Poulos further discloses wherein the selecting the first enhanced viewing experience (FIG. 1: 118, 120; ¶¶0036-0038) is further based on at least one of: a device location within the boundary (FIGs. 1-2: 102 and/or 104; ¶¶0025, especially – “orientation”, 0028, especially – “a room, an office”, 0031); or a device orientation within the boundary (FIGs. 1-2: 102 and/or 104; ¶¶0025, especially – “orientation”, 0028, especially – “a room, an office”, 0031).

	As to claim 8, Poulos discloses a computing device(102)(FIGs. 1-2: 206; ¶¶0029-0030, 0041-0042, 0047-0048) comprising: one or more processors(206)(FIG. 2; ¶0041); memory(208)(FIG. 2; ¶0042) storing instructions (FIG. 2: 208; ¶0042) that, when executed by the one or more processors (206)(FIG. 2: 208; ¶¶0041-0042) cause the computing device(102)(FIGs. 1-2: 206; ¶¶0029-0030, 0041-0042, 0047-0048) to: 
determine a first enhanced viewing experience and a second enhanced viewing experience (FIG. 1: 102, 104, 118, 120, 206, 208; ¶¶0030-0033, 0038, 0042-0043, 0045-0046, 0048, 0055), 
wherein the first enhanced viewing experience is associated with a first physical activity level and the second enhanced viewing experience is associated with a second physical activity level (FIGs. 1, 3: 118, 120; ¶¶0030-0033, 0038, 0042-0043, 0045-0046, 0048, 0055);
determine a historical physical activity level of a user (FIGs. 1, 3: 116; ¶¶0031-0033, 0042-0043, 0050-0052); 
determine, based on one or more movements detected during a prior enhanced viewing experience (FIG. 4; ¶¶0036, 0045-0046), a boundary(couch or wall(s))(FIG. 4; ¶¶0036, 0042-0043, 0053) associated with a viewing area of the user (FIGs. 1, 4; ¶¶0030, 0036, 0045); 
select, based on the boundary(couch or wall(s)) the first enhanced viewing experience for output (FIG. 4; ¶¶0036-0038, 0042-0043, 0053); and cause, based on the selecting, output of the first enhanced viewing experience (FIG. 1: 118, 120; ¶¶0036-0038).
Poulos does not disclose select, based on a determination that the boundary satisfies one or more spatial requirements associated with the first enhanced viewing experience and based on a determination that an association between the historical physical activity level and the first physical activity level satisfies a selection threshold, the first enhanced viewing experience for output; and cause, based on the selecting, output of the first enhanced viewing experience.
King discloses select based on a determination that an association between the historical physical activity level and the first physical activity level satisfies a selection threshold, the first enhanced viewing experience for output (¶¶0027, 0046, 0061, 0074, 0084, 0087, 0102, 0123; claims 8 and 18); and cause, based on the selecting, output of the first enhanced viewing experience (¶0123).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Poulos with King to provide a computing device that prevents a user from having a stroke or heart attack while viewing the first enhanced viewing experience.
Chen discloses select, based on a determination that the boundary satisfies one or more spatial requirements associated with the first enhanced viewing experience, the first enhanced viewing experience for output (¶¶0017, 0034, 0042, 0044 – if a user is too close to a boundary {e.g., a table, a wall or a chair}, then an image {e.g., a tank, a car or an enemy character} is displayed to cause the user to change her/his direction to avoid the boundary).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Poulos and King with Chen to provide a computing device that discourages a user from making a motion that can lead to injury.

As to claim 9, Poulos, King and Chen teach the computing device of claim 8, as applied above.
King further discloses wherein the historical physical activity level of the user comprises a value associated with at least one prior enhanced viewing experience (¶¶0027, 0087; claims 8 and 18).
The motivation to combine the additional teachings of King is the same as the reasoning set forth above for claim 8.

As to claim 10, Poulos, King and Chen teach the computing device of claim 8, as applied above.
King further discloses wherein the historical physical activity level of the user (¶¶0022, 0025, 0027, 0087) indicates at least one of: a level of movement made by the user (¶¶0022, 0025, 0027-0028, 0087, claims 8 and 18); a level of mobility associated with the user (¶¶0022, 0025, 0027-0028, 0087, claims 8 and 18); a location of the user; a preference for a degree of activity; or geographic restrictions of the user (¶¶0022, 0025, 0027-0028, 0087).
The motivation to combine the additional teachings of King is the same as the reasoning set forth above for claim 8.

As to claim 11, Poulos, King and Chen teach the computing device of claim 8, as applied above.
Poulos further discloses wherein the instructions (FIG. 2: 208; ¶0042), when executed by the one or more processors(206)(FIG. 2: 208; ¶¶0041-0042), cause the computing device(102)(FIGs. 1-2: 206; ¶¶0029-0030, 0041-0042, 0047-0048) to select the first enhanced viewing experience (FIG. 4; ¶¶0036-0038, 0042-0043, 0053) further based on at least one of: a device location within the boundary (FIGs. 1-2: 102 and/or 104; ¶¶0025, especially – “orientation”, 0028, especially – “a room, an office”, 0031); or a device orientation within the boundary (FIGs. 1-2: 102 and/or 104; ¶¶0025, especially – “orientation”, 0028, especially – “a room, an office”, 0031).

As to claim 15, Poulos discloses a non-transitory computer-readable medium(208)(FIG. 2; ¶0042) comprising instructions (FIG. 2: 208; ¶0042) that, when executed (FIG. 2: 208, 208; ¶¶0041-0042), cause a computing device(102)(FIGs. 1-2: 206; ¶¶0029-0030, 0041-0042, 0047-0048) to:
determine a first enhanced viewing experience and a second enhanced viewing experience (FIG. 1: 102, 104, 118, 120, 206, 208; ¶¶0030-0033, 0038, 0042-0043, 0045-0046, 0048, 0055), wherein the first enhanced viewing experience is associated with a first physical activity level and the second enhanced viewing experience is associated with a second physical activity level (FIGs. 1, 3: 118, 120; ¶¶0030-0033, 0038, 0042-0043, 0045-0046, 0048, 0055);
	determine a historical physical activity level of a user (FIGs. 1, 3: 116; ¶¶0031-0033, 0042-0043, 0050-0052);
	determine, based on one or more movements detected during a prior enhanced viewing experience (FIG. 4; ¶¶0036, 0045-0046), a boundary(couch or wall(s))(FIG. 4; ¶¶0036, 0042-0043, 0053) associated with a viewing area of the user (FIGs. 1, 4; ¶¶0030, 0036, 0045);
	select, based on the boundary(couch or wall(s)), the first enhanced viewing experience for output (FIG. 4; ¶¶0036-0038, 0042-0043, 0053); and
cause, based on the selecting, output of the first enhanced viewing experience (FIG. 1: 118, 120; ¶¶0036-0038).
Poulos does not disclose select, based on a determination that the boundary satisfies one or more spatial requirements associated with the first enhanced viewing experience and based on a determination that an association between the historical physical activity level and the first physical activity level satisfies a selection threshold, the first enhanced viewing experience for output; and cause, based on the selecting, output of the first enhanced viewing experience.
King discloses select based on a determination that an association between the historical physical activity level and the first physical activity level satisfies a selection threshold, the first enhanced viewing experience for output (¶¶0027, 0046, 0061, 0074, 0084, 0087, 0102, 0123; claims 8 and 18); and cause, based on the selecting, output of the first enhanced viewing experience (¶0123).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Poulos with King to provide a non-transitory computer-readable medium comprising instructions that, when executed, cause a computing device to prevent a user from having a stroke or heart attack while viewing the first enhanced viewing experience.
Chen discloses select, based on a determination that the boundary satisfies one or more spatial requirements associated with the first enhanced viewing experience, the first enhanced viewing experience for output (¶¶0017, 0034, 0042, 0044 – if a user is too close to a boundary {e.g., a table, a wall or a chair}, then an image {e.g., a tank, a car or an enemy character} is displayed to cause the user to change her/his direction to avoid the boundary).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Poulos and King with Chen to provide a non-transitory computer-readable medium comprising instructions that, when executed, cause a computing device to discourage a user from making a motion that can lead to the user becoming injured.

As to claim 16, Poulos, King and Chen teach the non-transitory
computer-readable medium of claim 15, as applied above. 
King further discloses wherein the historical physical activity level of the user comprises a value associated with at least one prior enhanced viewing experience(¶¶0027, 0087).
The motivation to combine the additional teachings of King is the same as the reasoning set forth above for claim 15.

	As to claim 17, Poulos, King and Chen teach the non-transitory computer-readable medium of claim 15, as applied above. 
King further discloses wherein the historical physical activity level of the user (¶¶0022, 0025, 0027, 0087) indicates at least one of:
	a level of movement made by the user (¶¶0022, 0025, 0027-0028, 0087, claims 8 and 18);
	a level of mobility associated with the user (¶¶0022, 0025, 0027-0028, 0087, claims 8 and 18);
	a location of the user;
	a preference for a degree of activity; or
	geographic restrictions of the user (¶¶0022, 0025, 0027-0028, 0087).
The motivation to combine the additional teachings of King is the same as the reasoning set forth above for claim 15.

As to claim 18, Poulos, King and Chen teach the non-transitory computer
-readable medium of claim 15, as applied above. 
Poulos further discloses wherein the instructions (FIG. 2: 208; ¶0042), when executed (FIG. 2: 208, 208; ¶¶0041-0042), cause the computing device(102)(FIGs. 1-2: 206; ¶¶0029-0030, 0041-0042, 0047-0048) to select the first enhanced viewing experience (FIG. 4; ¶¶0036-0038, 0042-0043, 0053) further based on at least one of: a device location within the boundary (FIGs. 1-2: 102 and/or 104; ¶¶0025, especially – “orientation”, 0028, especially – “a room, an office”, 0031); or a device orientation within the boundary (FIGs. 1-2: 102 and/or 104; ¶¶0025, especially – “orientation”, 0028, especially – “a room, an office”, 0031).
7.	Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0005443 A1 to Poulos et al. (“Poulos”) in view of U.S. Patent Pub. No. 2017/0263147 A1 to King et al. (“King”) in view of U.S. Patent Pub. No. 2018/0299955 A1 to Chen et al. (“Chen”) as applied above to claims 1, 8 and 15, in view of U.S. Patent Pub. No. 2017/0336863 A1 to Tilton et al. (“Tilton”).
As to claim 5, Poulos, King and Chen teach the method of claim 1, as applied
above. 
Poulos further discloses wherein the selecting the first enhanced viewing
experience (FIG. 1: 118, 120; ¶¶0036-0038) is further based on a room (FIGs. 1-2: 102, 104; ¶¶0025, especially – “orientation”, 0028, especially – “a room, an office”, 0031).
Poulos and King do not expressly disclose wherein the determining the
boundary is further based on room dimensions associated with the viewing area.
Tilton discloses wherein the determining the boundary is further based on
room dimensions associated with the viewing area (¶¶0033-0034, 0036-0037 – the virtual experience is scaled to the room dimensions and visual boundaries are displayed to the user as to the location of boundaries such as walls.).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Poulos, King and Chen with Tilton to provide a method that maximizes the area in which a user may interact with an enhanced viewing experience without getting hurt by scaling the interaction area to the available space.

As to claim 12, Poulos, King and Chen teach the computing device of claim 8, as applied above.
Poulos further discloses wherein the instructions (FIG. 2: 208; ¶0042), when
executed by the one or more processors(206)(FIG. 2: 208; ¶¶0041-0042), cause the computing device(102)(FIGs. 1-2: 206; ¶¶0029-0030, 0041-0042, 0047-0048) to determine the first enhanced viewing experience (FIG. 1: 118, 120; ¶¶0036-0038) further based on a room (FIGs. 1-2: 102, 104; ¶¶0025, especially – “orientation”, 0028, especially – “a room, an office”, 0031).
Poulos, King and Chen do not expressly disclose to determine the boundary further based on room dimensions associated with the viewing area.
Tilton discloses to determine the boundary further based on room
dimensions associated with the viewing area (¶¶0033-0034, 0036-0037 – the virtual experience is scaled to the room dimensions and visual boundaries are displayed to the user as to the location of boundaries such as walls.).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Poulos, King and Chen with Tilton to provide a computing device that maximizes the area in which a user may interact with an enhanced viewing experience without getting hurt by scaling the interaction area to the available space.

As to claim 19, Poulos, King and Chen teach the non-transitory computer-readable medium of claim 15, as applied above.
Poulos further discloses wherein the instructions(FIG. 2: 208; ¶0042), when executed (FIG. 2: 206, 208; ¶¶0041-0042), cause the computing device(102)(FIGs. 1-2: 206; ¶¶0029-0030, 0041-0042, 0047-0048) to determine the first enhanced viewing experience (FIG. 1: 118, 120; ¶¶0036-0038) further based on a room (FIGs. 1-2: 102, 104; ¶¶0025, especially – “orientation”, 0028, especially – “a room, an office”, 0031).
Poulos, King and Chen do not expressly disclose to determine the boundary further based on room dimensions associated with the viewing area.
Tilton discloses to determine the boundary further based on room dimensions associated with the viewing area (¶¶0033-0034, 0036-0037 – the virtual experience is scaled to the room dimensions and visual boundaries are displayed to the user as to the location of boundaries such as walls.).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Poulos, King and Chen teach with Tilton to provide a non-transitory computer-readable medium comprising instructions that, when executed, cause a computing device to maximize the area in which a user may interact with an enhanced viewing experience without getting hurt by scaling the interaction area to the available space.
8.	Claims 6-7, 13-14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0005443 A1 to Poulos et al. (“Poulos”) in view of U.S. Patent Pub. No. 2017/0263147 A1 to King et al. (“King”) in view of U.S. Patent Pub. No. 2018/0299955 A1 to Chen et al. (“Chen”) as applied above to claims 1, 8 and 15 above, in view of U.S. Patent Pub. No. 2018/0024623 A1 to Faaborg et al. (“Faaborg”).
	As to claim 6, Poulos, King and Chen teach the method of claim 1, as applied above.
Poulos, King and Chen do not expressly disclose wherein the selecting the first enhanced viewing experience is further based on a height of a user device.	

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	Faaborg discloses wherein the selecting the first enhanced viewing experience(212B)(FIG. 2B; ¶¶0047, 0051) is further based on a height of a user device(204)(FIG. 2B; ¶¶0047, 0051 – the selecting to display VR content at one of many positions, i.e., a position that is in line with a user’s vertical position).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Poulos, King and Chen with Faaborg to provide a method that displays virtual content at ergonomic positions to a user (¶¶0047, 0051).

	As to claim 7, Poulos, King and Chen teach the method of claim 1, as applied above.
Poulos further discloses wherein the selecting the first enhanced viewing experience (FIG. 1: 118, 120; ¶¶0036-0038) is further based on the user is standing (¶¶0083-0084, 0087).
	Poulos, King and Chen do not expressly disclose wherein the selecting the first enhanced viewing experience is further based on a determination that the user is standing.
Faaborg discloses wherein the selecting the first enhanced viewing experience(212B)(FIG. 2B; ¶¶0047, 0051) is further based on a determination that the user is standing (FIG. 2B: 204; ¶¶0025, 0047, 0051 – the selecting to display VR content at one of many positions, i.e., a position that is in line with a user’s vertical position when standing).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Poulos, King and Chen with Faaborg to provide a method that displays virtual content at ergonomic positions to a user (¶¶0047, 0051).

As to claim 13, Poulos, King and Chen teach the computing device of claim 8, as applied above.
Poulos further discloses wherein the instructions (FIG. 2: 208; ¶0042), when executed by the one or more processors(206)(FIG. 2: 208; ¶¶0041-0042), cause the computing device(102)(FIGs. 1-2: 206; ¶¶0029-0030, 0041-0042, 0047-0048) to select the first enhanced viewing experience (FIG. 4; ¶¶0036-0038, 0042-0043, 0053).
Poulos, King and Chen do not expressly disclose to select the first enhanced viewing experience further based on a height of a user device.
Faaborg discloses to select the first enhanced viewing experience(212B)(FIG. 2B; ¶¶0047, 0051)  further based on a height of a user device(204)(FIG. 2B; ¶¶0047, 0051 – the selecting to display VR content at one of many positions, i.e., a position that is in line with a user’s vertical position).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Poulos, King and Chen with Faaborg to provide a computing device that displays virtual content at ergonomic positions to a user (¶¶0047, 0051).

As to claim 14, Poulos, King and Chen teach the computing device of claim 8, as applied above.
Poulos further discloses wherein the instructions (FIG. 2: 208; ¶0042), when executed by the one or more processors(206)(FIG. 2: 208; ¶¶0041-0042), cause the computing device(102)(FIGs. 1-2: 206; ¶¶0029-0030, 0041-0042, 0047-0048) to select the first enhanced viewing experience (FIG. 4; ¶¶0036-0038, 0042-0043, 0053) further based on the user is standing (¶¶0083-0084, 0087).
Poulos, King and Chen do not expressly disclose to select the first enhanced viewing experience further based on a determination that the user is standing.
Faaborg discloses to select the first enhanced viewing experience(212B)(FIG. 2B; ¶¶0047, 0051) further based on a determination that the user is standing(FIG. 2B: 204; ¶¶0025, 0047, 0051 – the selecting to display VR content at one of many positions, i.e., a position that is in line with a user’s vertical position when standing).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Poulos, King and Chen with Faaborg to provide a computing device that displays virtual content at ergonomic positions to a user (¶¶0047, 0051).

As to claim 20, Poulos, King and Chen teach the non-transitory computer-readable medium of claim 15, as applied above.
Poulos further discloses wherein the instructions (FIG. 2: 208; ¶0042), when executed (FIG. 2: 206, 208; ¶¶0041-0042), cause the computing device(102)(FIGs. 1-2: 206; ¶¶0029-0030, 0041-0042, 0047-0048) to select the first enhanced viewing experience (FIG. 1: 118, 120; ¶¶0036-0038).
Poulos, King and Chen do not expressly disclose to select the first enhanced viewing experience further based on a height of a user device.
Faaborg discloses to select the first enhanced viewing experience(212B)(FIG. 2B; ¶¶0047, 0051) further based on a height of a user device(204)(FIG. 2B; ¶¶0047, 0051 – the selecting to display VR content at one of many positions, i.e., a position that is in line with a user’s vertical position).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Poulos, King and Chen with Faaborg to provide a non-transitory computer-readable medium comprising instructions that, when executed, cause a computing device to display virtual content at ergonomic positions to a user (¶¶0047, 0051).

As to claim 21, Poulos, King and Chen teach the non-transitory computer-readable medium of claim 15, as applied above.
Poulos further discloses wherein the instructions (FIG. 2: 208; ¶0042), when executed (FIG. 2: 206, 208; ¶¶0041-0042), cause the computing device(102)(FIGs. 1-2: 206; ¶¶0029-0030, 0041-0042, 0047-0048) to select the first enhanced viewing experience (FIG. 1: 118, 120; ¶¶0036-0038) further based on the user is standing (¶¶0083-0084, 0087).
Poulos, King and Chen do not expressly disclose to select the first enhanced viewing experience further based on a determination that the user is standing.
Faaborg discloses to select the first enhanced viewing experience(212B)(FIG. 2B; ¶¶0047, 0051) further based on a determination that the user is standing(FIG. 2B: 204; ¶¶0025, 0047, 0051 – the selecting to display VR content at one of many positions, i.e., a position that is in line with a user’s vertical position when standing).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Poulos, King and Chen with Faaborg to provide a non-transitory computer-readable medium comprising instructions that, when executed, cause a computing device to display virtual content at ergonomic positions to a user (¶¶0047, 0051).
9.	Claims 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0005443 A1 to Poulos et al. (“Poulos”) in view of U.S. Patent Pub. No. 2017/0263147 A1 to King et al. (“King”) in view of U.S. Patent Pub. No. 2018/0299955 A1 to Chen et al. (“Chen”) in view of U.S. Patent Pub. No. 20150118657 A1 to Shrake et al.
	As to claim 22, Poulos discloses a method (FIG. 1: 102, 104, 118, 120, 206; ¶¶0030-0033, 0038, 0043, 0045-0046, 0048, 0055) comprising:
	storing (FIG. 2: 208; ¶0042), by a computing device(102)(FIGs. 1-2: 206, 208; ¶¶0029-0030, 0041-0042, 0047-0048), information indicating one or more movements detected during a prior enhanced viewing experience (FIG. 4; ¶¶0036, especially – “previously required the user 106 to move the input mechanism 104”, 0045-0046) to determine a boundary(couch or wall(s))(FIG. 4; ¶¶0036, 0042-0043, 0053) associated with a viewing area of a user (FIG. 2: 104, 110, 208, 212; ¶¶0028, 0030-0031, 0036, 0045, 0047 – sensors {FIG. 2: 110} in head-mounted device {FIG. 2: 102} and sensors {FIG. 2: 108} in input mechanism {FIG. 2: 104} produce data about boundaries that is stored in memory {FIG. 2: 208 and 224} with the data from the input mechanism {FIG. 2: 104} is sent by the memory {FIG. 2: 224} to the head-mounted device {FIG. 2: 102} to assist in creating a model of the environment including its boundaries {FIG. 2: 212});
	causing, based on the boundary(couch or wall(s)) and a historical physical activity level a historical physical activity level of a user (FIGs. 1, 3: 116; ¶¶0023, 0031-0033, 0042-0043, 0050-0052 – a model of the a user’s range of motion and/or range of rotation in first 3D scene includes environmental restrictions {e.g., a table in a room or a couch} and physical restriction {e.g., arthritis or laziness}, which is tracked information over time, i.e., a user’s physical inability restricting movement may be based on a past number of times to perform an interaction and/or an amount of time to perform the interaction exceeds a threshold amount of time.), output of the first enhanced viewing experience (FIG. 1: 118, 120; ¶¶0036-0038 - a first enhanced viewing experience is determined that does not require movement from 118 to 120, or which repositions virtual objects to be closer to a user’s range of motion and/or rotation). 
	Poulos does not expressly disclose causing, based on a determination that the boundary satisfies one or more spatial requirements associated with a first enhanced viewing experience, and based on a determination that a first association between a historical physical activity level and a first physical activity level associated with the first enhanced viewing experience satisfies a first selection threshold, output of the first enhanced viewing experience; and
	causing, based on a determination that the boundary satisfies one or more spatial requirements associated with a second enhanced viewing experience and based on a determination that a second association between a current physical activity level and a second physical activity level associated with the second enhanced viewing experience satisfies a second selection threshold, output of the second enhanced viewing experience. 
King discloses causing, based on a determination that a first association between a historical physical activity level and a first physical activity level associated with a first enhanced viewing experience satisfies a first selection threshold, output of the first enhanced viewing experience (¶¶0027, 0046, 0061, 0074, 0084, 0087, 0102, 0123; claims 8 and 18); and
causing, based on a determination that an association between a physical activity level and a physical activity level associated with an enhanced viewing experience satisfies a selection threshold, output of the enhanced viewing experience (¶¶0027, 0046, 0061, 0074, 0084, 0087, 0102, 0123; claims 8 and 18)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Poulos with King to provide a method that prevents a user from having a stroke or heart attack while viewing an enhanced viewing experience.
Chen disclose causing, based on a determination that the boundary satisfies one or more spatial requirements associated with a first enhanced viewing experience, output of the first enhanced viewing experience (¶¶0017, 0034, 00037, 042, 0044 – if a user is too close to a boundary {e.g., a table, a wall or a chair}, then an image {e.g., a tank, a car or an enemy character} is displayed to cause the user to change her/his direction to avoid the boundary); and
	causing, based on a determination that the boundary satisfies one or more spatial requirements associated with a second enhanced viewing experience, output of the second enhanced viewing experience (¶¶0017, 0034, 0037, 0042, 0044 – if a user is not too close to a boundary {e.g., a table, a wall or a chair}, then the displayed content does not include an image {e.g., a tank, a car or an enemy character} to cause the user to change her/his direction to avoid the boundary). 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Poulos and King with Chen to provide a method that discourages a user from making a motion that can lead to the user becoming injured.
Shrake discloses and causing, based on a determination that a current physical activity level and a second physical activity level associated with a second enhanced viewing experience satisfies a second selection, output of the second enhanced viewing experience (¶¶0036, 0040, especially – “specific workout segments are selected for a warm-up zone, a target zone, and a maximum zone for the workout, where each zone is associated with a particular heart rate of the user…workout video segments can be customized…instantaneously in real time, based on user performance, and continuously optimized to make sure that the user is maintaining the target heart rate”; 0041).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Poulos, King and Chen with Shrake to provide a method that maintains a user’s heart rate (¶0040), which prevents a user from having a stroke or heart attack while viewing an enhanced viewing experience.
Poulos, King, Chen and Shrake teach causing, based on the boundary and based on a determination that a second association between a current physical activity level and a second physical activity level associated with a second enhanced viewing experience satisfies a second selection threshold, output of the second enhanced viewing experience (Poulos: FIG. 1: 118, 120; ¶¶0036-0038 - a first enhanced viewing experience is determined that does not require movement from 118 to 120, or which repositions virtual objects to be closer to a user’s range of motion and/or rotation; King: ¶¶0027, 0046, 0061, 0074, 0084, 0087, 0102, 0123; claims 8 and 18; Chen: ¶¶0017, 0034, 0037, 0042, 0044; Shrake: ¶¶0036, 0040-0041).

As to claim 23, Poulos, King, Chen and Shrake teach the method of claim 22, as applied above.
Poulos, King, Chen and Shrake further teach wherein the historical physical level comprises a magnitude or degree of movement made by a user during one or more prior enhanced viewing experiences (Poulos: FIG. 1: 102, 104, 118, 120, 206; ¶¶0019, especially – “amount of motion”, 0023, especially – “amount of motion…a first distance”, 0023, 0030-0033, 0036, especially – “required distance”, 0037, especially – “1 centimeter”, 0038, 0042-0043, 0045-0046, 0048, 0055 – a prior/second enhance viewing experience included requiring a user to move and/or rotate the input mechanism 104, which controls the displayed content, from a first position and/or orientation 118 to a second position and/or orientation 120, however the user made a partial/incomplete movement of her/his hand from 118-120 due to a physical {e.g., arthritis or laziness} and/or environmental restriction 116 {e.g., a table in the room}.  Thus, a first enhanced viewing experience is subsequently determined that does not require movement from 118 to 120, or which repositions virtual objects to be closer to a user’s range of motion and/or rotation; King: ¶¶0027, 0046, 0061, 0074, 0084, 0087, 0102, 0123; claims 8 and 18).
The motivation to combine King is for the same reasoning set forth above for claim 22.

As to claim 24, Poulos, King, Chen and Shrake teach the method of claim 22, as applied above.
Poulos further discloses wherein the first physical activity level is determined by aggregating a plurality of first user movements associated with the first enhanced viewing experience (FIGs. 1, 3: 116; ¶¶0023, 0031-0033, 0036-0038, 0042-0043, 0050-0052 – a model of the a user’s range of motion and/or range of rotation in first 3D scene includes environmental restrictions {e.g., a table in a room or a couch} and physical restriction {e.g., arthritis or laziness}, which is tracked information over time, i.e., a user’s physical inability restricting movement may be based on a past number of times to perform an interaction and/or an amount of time to perform the interaction exceeds a threshold amount of time.  Thus, a first enhanced viewing experience is subsequently determined that does not require movement from 118 to 120, or which repositions virtual objects to be closer to a user’s range of motion and/or rotation).

As to claim 25, Poulos, King, Chen and Shrake teach the method of claim 24, as applied above.
Shrake further discloses wherein the second physical activity level is determined by aggregating a plurality of second user movements associated with the second enhance viewing experience (¶¶0036, 0040, especially – “specific workout segments are selected for a warm-up zone, a target zone, and a maximum zone for the workout, where each zone is associated with a particular heart rate of the user…workout video segments can be customized…instantaneously in real time, based on user performance, and continuously optimized to make sure that the user is maintaining the target heart rate”; 0041 – a user’s heart rate is user movements of her/his heart).
The motivation to combine the additional teachings of Shrake is for the same reason set forth above for claim 22.

As to claim 26, Poulos, King, Chen and Shrake teach the method of claim 22, as applied above.
Poulos, King, Chen and Shrake further teach wherein: the historical physical activity level is associated with an amount of movement prompted by the first enhanced viewing experience (Poulos: FIGs. 1, 3: 116; ¶¶0023, 0031-0033, 0042-0043, 0050-0052 – a model of the a user’s range of motion and/or range of rotation in first 3D scene includes environmental restrictions {e.g., a table in a room or a couch} and physical restriction {e.g., arthritis or laziness}, which is tracked information over time, i.e., a user’s physical inability restricting movement may be based on a past number of times to perform an interaction and/or an amount of time to perform the interaction exceeds a threshold amount of time; King: ¶¶0027, 0046, 0061, 0074, 0087, 0102, 0123, claims 8 and 18; Chen: ¶¶0017, 0034, 0042, 0044), and the current physical activity level is associated with an amount of movement prompted by the second enhanced viewing experience (Poulos: FIG. 1: 118, 120; ¶¶0036-0038 - a first enhanced viewing experience is determined that does not require movement from 118 to 120, or which repositions virtual objects to be closer to a user’s range of motion and/or rotation; King: ¶¶0027, 0046, 0061, 0074, 0084, 0087, 0102, 0123; claims 8 and 18; Chen: ¶¶0017, 0034, 0037, 0042, 0044; Shrake: ¶¶0036, 0040-0041).
The motivation to combine the additional teachings of King, Chen and Shrake is for the same reasons set forth above for claim 22.

As to claim 27, Poulos, King, Chen and Shrake teach the method of claim 22, as applied above.
King further discloses further comprising: selecting, based on the first association, the first enhanced viewing experience (¶¶0027, 0046, 0061, 0074, 0084, 0087, 0102, 0123; claims 8 and 18) and selecting, based on an association between the physical activity level and an amount of movement prompted by the enhanced viewing experience, the enhanced viewing experience (¶¶0027, 0046, 0061, 0074, 0084, 0087, 0102, 0123; claims 8 and 18).
The motivation to combine the additional teachings of King is for the same reason set forth above for claim 22.
Shrake discloses and selecting, based on an association between the current physical activity level and an amount of movement prompted by the second enhanced viewing experience during the first enhanced viewing experience, the second enhanced viewing experience (¶¶0036, 0040, especially – “specific workout segments are selected for a warm-up zone, a target zone, and a maximum zone for the workout, where each zone is associated with a particular heart rate of the user…workout video segments can be customized…instantaneously in real time, based on user performance, and continuously optimized to make sure that the user is maintaining the target heart rate”; 0041).
The motivation to combine the additional teachings of King and Shrake is for the same reasons set forth above for claim 22.
Other Relevant Prior Art
10.	Other relevant prior art includes:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
         
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

U.S. Patent Pub. No. 2013/0335301 A1 to Wong et al. discloses a head mounted display device(102)(FIG. 1A; ¶0035) that detects the distance to a real object and avoids user collision with the real object by de-emphasizing virtual objects being displayed and/or displaying a new virtual object(718)(FIG. 7H; Abstract; ¶¶0117, 0130).
Conclusion
11.	THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10 am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692